In re Warde, James; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “D”, Nos. 68,885, 68,886.
Granted in part; denied in part. The district court is ordered to appoint relator counsel and to conduct an evidentiary hearing on relator’s claims that the state breached the terms of a plea bargain by extraditing him back to Louisiana to finish the remainder of his prison term for armed robbery and that his guilty plea was other*960wise rendered involuntary by threats and physical abuse. In all other respects the application is denied.